Supreme Court of Florida
                                   ____________

                                  No. SC17-1179
                                  ____________

                            ANTHONY LAMARCA,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 30, 2018]



PER CURIAM.

      We have for review Anthony Lamarca’s appeal of the circuit court’s order

denying Lamarca’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Lamarca’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.

2161 (2017). This Court stayed Lamarca’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Lamarca responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Lamarca’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that Lamarca is not entitled to relief.

Lamarca was sentenced to death following a jury’s recommendation for death by a

vote of eleven to one. LaMarca v. State, 785 So. 2d 1209, 1211 (Fla. 2001).

Lamarca’s sentence of death became final in 2001. LaMarca v. Florida, 534 U.S.

925 (2001). Thus, Hurst does not apply retroactively to Lamarca’s sentence of

death. See Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of

Lamarca’s motion.

      The Court having carefully considered all arguments raised by Lamarca, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.


                                        -2-
An Appeal from the Circuit Court in and for Pinellas County,
     Nancy Moate Ley, Judge - Case No. 52199502070XXXXNO

Linda McDermott of McClain & McDermott, P.A., Estero, Florida; James Vincent
Viggiano, Jr., Capital Collateral Regional Counsel, and Ali A. Shakoor, Assistant
Capital Collateral Regional Counsel, Middle Region, Temple Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Scott A. Browne,
Senior Assistant Attorney General, Tampa, Florida,

      for Appellee




                                      -3-